394 S.E.2d 683 (1990)
100 N.C. App. 188
CURRIN-DILLEHAY BUILDING SUPPLY, INC.
v.
George W. FRAZIER and wife, Edna M. Frazier.
No. 909DC144.
Court of Appeals of North Carolina.
August 21, 1990.
Royster, Royster & Cross by H. Norman Thorp, III, and James E. Cross, Jr., Oxford, for plaintiff-appellee.
C.C. Malone, P.A. by C.C. Malone, Jr., Durham, for defendants-appellants.
ARNOLD, Judge.
Prior to 1 July 1989, notice of appeal in civil actions could be given either in writing or orally in open court. Appellate Rule 3(a), however, was amended on 8 December 1988 to provide that an appeal in a civil action is taken, effective for all judgments entered on or after 1 July 1989, by filing notice of appeal with the clerk of superior court and serving copies thereof upon all other parties. This, defendants have not done. Appellate Rule 3 is jurisdictional and if the requirements of this rule are not complied with, the appeal must be dismissed. Giannitrapani v. Duke University, 30 N.C.App. 667, 228 S.E.2d 46 (1976). Accordingly, this appeal is
Dismissed.
WELLS and EAGLES, JJ., concur.